The majority opinion holds that the city auditor performs a quasi judicial function in certifying to the sufficiency or insufficiency of a recall petition, and that the action of the auditor is final without showing of fraud or bad faith. In my opinion the duty of the city auditor is ministerial, and except that he may examine the poll lists to determine the number of electors voting at the last preceding annual election at which a mayor or commissioner was elected, he is required to make his investigation and determination from the petition itself. The mere determination of the number of votes cast at the last preceding annual municipal election, involving no exercise of judgment and discretion, is ministerial and not judicial in nature. *Page 390 
The applicable part of section 6332, Rev. Code 1919, reads as follows: "The signatures to the petition need not all be appended to one paper, but each signer shall add to his signature his place of residence, by street and number or otherwise, and one of the signers of each paper shall make oath before an officer authorized to administer oaths that the statements therein made are true and that each signature is the genuine signature of the person whose name purports to be thereunto subscribed. Within ten days from the date of the filing of such petition the city auditor shall examine the same and ascertain whether or not it is signed by the requisite number of qualified electors, and shall attach to such petition his certificate showing the result of such examination. If by the auditor's certificate the petition is shown to be insufficient, an amended petition may be filed within ten days from the date of such certificate. Within ten days after the filing of such amended petition the city auditor shall make like examination thereof and if his certificate shall show the same to be insufficient it shall be returned to the persons filing the same, without prejudice to the filing of a new petition to the same effect; but if the petition shall be found sufficient, the city auditor shall submit the same to the board of commissioners forthwith."
It will be noted that the statute requires a vertification of the stated facts which would include the qualification of electors. A petition purporting to be signed as provided by this statute and properly verified is prima facie proof that the persons whose names appear thereon are qualified electors. Kaesser v. Becker, 295 Mo. 93, 243 S.W. 346; Karwick et al v. Grajewski, 253 Mich. 110, 234 N.W. 168.
Under the view of the majority opinion, it is the duty of the auditor to determine the qualification of each elector signing the petition. No procedure is provided for such determination, and there is no provision authorizing or directing a judicial review of his findings. The determination of the auditor, however erroneous, is final and conclusive without showing that he acted in bad faith. The Legislature has indicated no such intent. The language of the statute is that the auditor "shall examine the same [the petition] and ascertain whether or not it is signed by the requisite number of qualified electors." In determining the sufficiency of an amended *Page 391 
petition, the auditor is directed to make a "like examination thereof." No effect is given to the words "shall examine the same." It is a cardinal rule of construction that effect must be given, if possible, to the whole statute and every part thereof. The interpretation placed upon the statute by the prevailing opinion fails to give effect to and to harmonize the different provisions of the statute, and deprives parties in interest of a judicial review though jurisdictional essentials may not exist without declaration or indication of such purpose in the statute.
The statutes of other states providing for recall of municipal officers differ in phraseology, and an extended review of decisions would not be helpful. Similar statutes in other states containing provisions for the determination of the sufficiency of a recall petition by a ministerial officer and without mention of the consideration of extrinsic evidence have generally been construed to vest a ministerial and not a quasi judicial duty in such officer. State v. Becklay, 192 Wis. 367, 212 N.W. 792; Karwick v. Grajewski, supra; Keane v. Remy, 201 Ind. 286,168 N.E. 10; Poole v. Lawrence, 86 N.J.L. 90, 90 A. 668.
Under the statutes of the states of California, Oklahoma, and Nebraska, it is held that the duties required to be performed by the filing officer are quasi judicial and vest in him discretion and judgment. The statutes or charter provisions construed by the courts of the states mentioned expressly authorize such officer to consider extrinsic evidence, and it necessarily follows that such provisions vest in the filing officer a discretionary or quasi judicial power. Conn v. City Council, 17 Cal.App. 705,121 P. 714, 719; Dunham v. Addery, 43 Okla. 619, 143 P. 331, L.R.A. 1915B, 233, Ann. Cas. 1916A, 1148; State v. Houston, 94 Neb. 445, 143 N.W. 796, 50 L.R.A. (N.S.) 227. *Page 392